DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 5/24/2022.  

Claims
Claims 1, 10, and 19 have been amended. 
Claim 28 has been newly added. 
Claims 5, 6, 14, 15, 23, and 24 have been cancelled.
Claims 1-4, 7-13, 16-22, and 25-28 are currently pending in the application. 


Response to Arguments
103
A summary of the applicant’s arguments/remarks (5/24/2022) include:
The rejection has oversimplified its analysis and relied improperly on the benefit of hindsight provided by the present disclosure.  This is insufficient to prove obviousness.  See page 8.  
Under U.S. law, obviousness is not determined simply on the basis of whether the artisan could have performed the combination, but whether or not the artisan would have done so apart from the suggestions of the present inventor’s specification.  See page 8.  
The Office Action failed to explain why one of ordinary skill in the art would have ignored the technical dissimilarities (and even contradictions) between the cited art references to provide, the very particular architecture recited in the claims.  The rejections use of simple substitution is improper on its face.  There is no demonstration in the record that merely substituting Atsmon’s devices would achieve the recited claims, including their operative functions.  See page 8-9.  
Office Action has failed to provide any rational or evidentiary support for its assertion that cost would be saved, and has failed to consider the added cost of development and implementation of new technologies, including the additional communication sophistication required for the parking sensors and related systems.  See page 9.  

The examiner has considered all of the applicant’s arguments regarding the combination of Gaudin/Bartylla/Atsmon, however the examiner respectfully disagrees.  The examiner did not just rely on substitution as the rational to combine Atsmon with Gaudin.  Instead the examiner also recited the cost savings and teachings from NPL “How ultrasonic Data Transmission Compares to RF Protocols” to support the combination.  The examiner also explained why there would be cost savings by combining Atsmon with Gaudin/Bartylla.  (see Non Final Rejection, page 11-12, 2/24/2022).    
	The use of an ultrasonic piezo sensor to perform a wireless payment is not a new technology.  This is taught by Atsmon.  By using the ultrasonic piezo sensor used on the vehicle for parking (as taught by Bartylla) to also send wireless payment data (as taught by Atsmon), it reduces costs of the hardware required for the vehicle system.  This is because the parking and payment functions will both be performed by the same ultrasonic piezo sensors instead of requiring two different types of sensors (e.g. one for parking and one for wireless payments).  The functionality of the ultrasonic piezo sensor is to send a sound signal.  In Atsmon, the sound signal is used to send payment information to another device.  In Bartylla, the sound signal is used to determine a distance between obstacles and the ultrasonic piezo sensor.  Therefore Atsmon and Bartylla disclose that a ultrasonic piezo sensor can be used for both parking assistance and wireless payments.  One of ordinary skill in the art would know that the use of an ultrasonic piezo sensor used for parking on a vehicle can also be used to make wireless payments by using the sound signal for multiple functions (e.g. detecting distance to nearby obstacles for parking purposes and sending payment data to a nearby device).  It would be obvious to use the sound signal of an electronic piezo sensor to perform any known function/utility of an electric piezo sensor.       
	Further MPEP section 2114 discloses "functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate.  Here the ultrasonic piezo sensor of Atsmon performs wireless payments.  Even though the ultrasonic piezo sensor is located on a smart card, Bartylla discloses that a vehicle can also contain ultrasonic piezo sensors for parking.  Therefore it would be obvious to use the ultrasonic piezo payment sensors of Atsmon on the vehicle of Gaudin to perform the payments since the ultrasonic piezo sensors of Gaudin can inherently perform the claim function of performing wireless payments as disclosed by Atsmon.  See also MPEP 2141.01(a) regarding In re Bigio, 381 F.3d 1320, 1325-26, 72 USPQ2d 1209, 1211-12 (fed. Cir. 2004).  The patent application claimed "hair brush" having a specific bristle configuration.  The board affirmed the examiner's rejection of the claims as being obvious in view of prior art patents disclosing toothbrushes.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this application, the phrases found in claim 1, “sound generator… for providing…” and claim 7, “sound generation means includes a sound receiver for receiving sound signals” is being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such corresponding structure is found, for example, in the specification at paragraph [0015] where it explains that “the transmitters 14 may form sound generation means for providing communication signals as sound.”  ’681 Specification, at [0015].  And by extension in paragraph [0016], for example, “the transmitters 14 may be ultrasonic transmitters.”  ’681 Specification, at [0016].  Further paragraphs [0006] and [0035] recites “the sound receiver may include an ultrasonic parking sensor for detecting distance of the transportation vehicle from an obstacle”.    
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7-9 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,
Claim 7 recites “wherein the sound generation means includes a sound receiver for receiving sound signals” (emphasis added).  There is a lack of antecedent basis for “the sound generation means” in the claims.  
Further, claims 8 and 9 are also rejected as being dependent on claim 7 above.  


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–4, 7–9, 10–13, 16–18, 19–22, and 25–28 are rejected under 35 U.S.C. § 103 as being unpatentable over Gaudin, Connected Car as a Payment Device, U.S. Pat. No. 10,504,094 (“Gaudin”) in view of Bartylla, Ultrasonic sensor and device and method for measuring a distance between a vehicle and an obstacle, U.S. Pub. No. 2015/0124564 (“Bartylla”) in view of Atsmon et al., Physical Presence Digital Authentication System, U.S. Pub. No. 2010/0256976 (Oct. 7, 2010) (“Atsmon”).
Regarding claims 1, 10, and 19, Gaudin, Connected Car as a Payment Device, U.S. Pat. No. 10,504,094 teaches the following limitations.
A transportation vehicle including equipment for providing secure communication, the transportation vehicle comprising.  Gaudin discloses “head unit 14 [that] may include one or more processor(s) such as a microprocessor coupled to memory. . . . The memory may store, for example, instructions executable on the processors for a vehicle payment application.”  Gaudin, Col. 7, ll. 60–63, 66–67 to Col. 8, l. 1. 
A vehicle chassis.  Gaudin, FIG. 1, Unit 12.  
A communication system mounted on the vehicle chassis, the communication system including a processor and a memory device, the processor executing instructions stored on the memory device to provide communication commands based on executed instructions.  Gaudin discloses “head unit 14 [that] may include one or more processor(s) such as a microprocessor coupled to memory. . . . The memory may store, for example, instructions executable on the processors for a vehicle payment application.”  Gaudin, Col. 7, ll. 60–63, 66–67 to Col. 8, l. 1.  Gaudin also discloses that “In some embodiments, the vehicle payment system may include electronic circuitry proximately attached to the exterior of the vehicle, such as a door panel, fuel cap, etc.  In such embodiments, the vehicle head unit may communicate with the electronic circuitry via a first short-range communication link such as Bluetooth, for example.  The electronic circuitry may in turn communicate with the POS terminal, via a second very short-range communication link such as Near field Communication, high frequency, RFID, etc.”  Gaudin, Col. 5, ll. 42-59.  According to Gaudin’s FIG. 2B, the vehicle head unit’s electronic circuity is “attached to vehicle exterior.”
.  Gaudin discloses “In some embodiments, the vehicle payment system may include electronic circuitry proximately attached to the exterior of the vehicle, such as a door panel, fuel cap, etc.  In such embodiments, the vehicle head unit may communicate with the electronic circuitry via a first short-range communication link such as Bluetooth, for example.  The ecteronic circuitry may in turn communicate with the POS terminal, via a second very short-range communication link such as Near field Communication, high frequency, RFID, etc.”  Gaudin, Col. 5, ll. 42-59.

Gaudin teaches transmitting from a vehicle, via a communication system mounted on the vehicle chassis, a “token representing financial data . . . via short-range communication link 120 (or radio frequency link) to the POS terminal 20.”  However, Gaudin does not specifically disclose “one or more ultrasonic parking sensors configured for determining distance between the transportation vehicle and an obstacle, the one or more ultrasonic parking sensors adapted as an ultrasonic sound generator… wherein the communication system is configured to operate the one or more ultrasonic parking sensors to generate the one or more ultrasonic sound communications signals” but Bartylla discloses this.  Bartylla, Ultrasonic sensor and device and method for measuring a distance between a vehicle and an obstacle, U.S. Pub. No. 2015/0124564, teaches a vehicle equipped with ultrasonic sensors that include a piezo element.  The piezo element generates an ultrasonic sound signal to assist a parking operation.  Bartylla, [0002]-[0003] (“Ultrasonic sensors are believed to be understood in certain respects from the related art, which are used for distance measurement between vehicles and obstacles, for example, to assist a parking operation. The sensors have an oscillating diaphragm, which is generally excited via a piezo element in resonance to an oscillation. The sound signal generated in this way is emitted by the diaphragm of the ultrasonic sensor, reflected by an obstacle, and received by the same or an adjacent ultrasonic sensor.”).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the vehicle of Gaudin to include ultrasonic piezo sensors to generate and transmit ultrasonic sound signals, as taught by Bartylla, in order to assist the driver with parking (See Bartylla paragraph [0002]).
	

Gaudin/Bartylla teaches a vehicle with a communication system mounted on the vehicle chassis that generates signals to perform a wireless payment transaction with a POS and includes ultrasonic sensors with a piezo element to generate ultrasonic sound waves to assist with parking.  However, Gaudin/Bartylla do not specifically disclose that the communication system mounted on the vehicle to perform a wireless payment transaction with a POS is a sound generator and “the one or more ultrasonic sound communications signals to include a token having a signature enabling verification that the token remains unaltered” but Atsmon discloses this.  Atsmon, Physical Presence Digital Authentication System, U.S. Pub. No. 2010/0256976, teaches a card equipped with a transducer, constructed from a piezo element, to send, by ultrasonic sound waves, data that includes a digital signature for authentication.  Atsmon, [0174] and [0640] (“the output unit physically creates the transmitted signal.  It is preferably made from a metal plate with a piezo material on it.  Being very thin, these transducers produce the required intensity at the ultrasonic frequencies.”.  “The digital certificate contains the user’s name, serial number, expiration dates, a copy of the certificate holder’s public key, and the digital signature of the certificate-issuing authority so that the recipient of the digital certificate can verify that the certificate is indeed authentic and real.”). Furthermore, at FIGs. 3(A) and 3(B) Atsmon demonstrates that its Processing Unit 31 is connected to the Transmission Unit 33.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the vehicle and ultrasonic sensors of Gaudin/Bartylla to transmit a token using the ultrasonic sensors as taught by Atsmon in order to lower cost of the vehicle.  By utilizing one type of sensor to perform multiple functions instead of two separate sensors, it lowers the total cost of the sensors required for the vehicle. 
	Further, the use of ultrasonic data transmission has many advantages including the advantage of being played and received using standard speakers and microphones across the entire ecosystem of sound.  This results in more cost-efficient deployment and management because devices can transmit data across devices, by bypassing performance and cost disadvantage of RF (see NPL “How Ultrasonic Data Transmission Compares to RF Protocols).  Furthermore, both the parking sensors of Bartylla and the external output unit of Atsmon consist of piezo elements used to create ultrasonic sound signals.  Therefore it would be obvious to one of ordinary skill in the art to use the ultrasonic piezo element of Bartylla to send the payment data as well as assist with parking in order to utilize existing vehicle hardware to perform multiple functions which saves money from having to add additional wireless data transmitters to the vehicle.
	Furthermore, The functionality of the ultrasonic piezo sensor in both Bartylla and Atsmon is to send a sound signal.  In Atsmon, the sound signal is used to send payment information/token to another device.  In Bartylla, the sound signal is used to determine a distance between obstacles and the ultrasonic piezo sensor.  Therefore Atsmon and Bartylla disclose that a ultrasonic piezo sensor can be used for both parking assistance and wireless payments.  One of ordinary skill in the art would know that the use of an ultrasonic piezo sensor used for parking on a vehicle can also be used to make wireless payments by simply using the sound signal for multiple functions (e.g. detecting distance to nearby obstacles for parking purposes and sending payment data to a nearby device).

Regarding claim 2. Claim 2 depends from claim 1 and, accordingly, imports the same obviousness rejection for claim 1.  However, Gaudin teaches the additional limitations of Claim 2:
wherein the token includes a payload for communication to one or more infrastructure devices. Gaudin teaches that the communicated token represents financial data corresponding to a financial account.  Gaudin, Col. 2, ll. 7–9, 24–28.
  
Regarding claim 3. Claim 3 depends from claim 2 and, accordingly, imports the same obviousness rejection for claim 2.  However, Gaudin teaches the additional limitations of Claim 3:
wherein the payload includes payment information. Again, Gaudin teaches that the communicated token represents financial data corresponding to a financial account.  Gaudin, Col. 2, ll. 7–9, 24–28.  
Regarding claim 4. Claim 4 depends from claim 2 and, accordingly, imports the same obviousness rejection for claim 2.  However, Atsmon teaches the additional limitations of Claim 4:
wherein the token is encrypted to conceal the payload from unauthorized access.  For example, Atsmon teaches that “[t]he microcontroller employs the algorithm in the encryption portion of the software to calculate this Series.”  Atsmon further explains, however, that what is actually transmitted is “the concatenation of the 64-bit Series which is a DES3 encrypted number and the unencrypted 32-bit Individual ID, which results in a 96-bit number.”  Atsmon, at [0216]–[0217].
A person of ordinary skill in the art would be motivated to combine the teachings of Gaudin/Bartylla with Atsmon to send signals that are encrypted for purposes of security.  Gaudin generally sends tokenized payment information for security, but Atsmon sends encrypted information “because data [that] is encrypted through the entire link of the sales chain (from electronic card to PC to merchant and back), the purchasing mechanism is more secure.” Atsmon, [0703].  

Regarding claim 7. Claim 7 depends from claim 1 and, accordingly, imports the same obviousness rejection for claim 1.  However, Atsmon teaches the additional limitations of Claim 7:
The transportation vehicle of claim 1, wherein the sound generator means includes a sound receiver for receiving sound signals. For example, Atsmon that “[t]he electronic card 10 is equipped with reception circuitry, microprocessor circuitry, memory, and a microphone to receive and process the sound waves.”  Atsmon, at [0133].  
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin/Bartylla with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of further using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].

Regarding claim 8. Claim 8 depends from claim 7 and, accordingly, imports the same obviousness rejection for claim 7.  However, Atsmon teaches the additional limitations of Claim 8:
wherein the sound receiver receives inbound sound signals from one or more infrastructure devices and communicates the inbound sound signals to the communication system. For example, Atsmon teaches that in one of embodiment “the electronic card 10 can be used by the user to interact with almost any infrastructure electronic device,” that the “infrastructure devices can deliver data to the electronic card. . . . via sound waves,” and that the “card 10 is equipped with reception circuitry, . . . [including] a microphone to receive and process the sound waves.”  Atsmon, at [0132], [0133].  Atsmon further explains that the reception unit “detect[s] the transducer’s response to audio signals, amplify[ies] the transduced signals, filter[s] them, and pass[e] them to the microcontroller’s A/D for digital processing.  Atsmon, at [0240]; see also id. at FIG. 4(A).   
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin/Bartylla with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of further using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].

Regarding claim 9. Claim 9 depends from claim 7 and, accordingly, imports the same obviousness rejection for claim 7.  However, Bartylla teaches the additional limitations of Claim 9:
wherein the sound receiver is an ultrasonic parking sensor for detecting distance of the transportation vehicle from an obstacle.  Bartylla teaches, for example, that the ultrasonic sensor, “which is used for distance measurement between vehicles and obstacles, for example, to assist a parking operation,” receives acoustic signals.  Bartylla, at [0002], [0003], [0034].  
A person of ordinary skill in the art would have been motivated to combine the teachings of Gaudin and Atsmon with Bartylla.  As discussed above, a person of ordinary skill in the art would be motivated to send payment tokens, according to the teachings of Gaudin, ultrasonically, according to the teachings of Atsmon for purposes of added security.  Gaudin teaches sending tokens through short-range communication to limit eavesdropping, and Atsmon teaches that ultrasonic sound signals are inaudible and, thus, less subject to detection.  Bartylla teaches affixing at least four ultrasonic sensors in the bumper of a vehicle and using the sensors to simultaneously or at very short time intervals emit and receive ultrasonic signals.  Bartylla, [0005].  A person of ordinary skill in the art would be motivated to combine Gaudin and Atsmon with Bartylla because doing so would improve the vehicle’s ability to detect objects using ultrasonic sensors.  See Bartylla, [0002] (“By applying the so-called trilateration principle, by way of comparison of the signals received by the emitting sensor itself (direct echo) and the signals received by adjacent sensors (cross echo), the position of the obstacle within the sensor plane may also be determined, in addition to the distance.”).  Thus, a person of ordinary skill in the art would be motivated to combine the teachings of Gaudin and Atsmon with Bartylla to arrive at a vehicle that can ultrasonically sense objects while at the same time using the equipped ultrasonic sensors to securely send and receive payment tokens ultrasonically.  Additionally, Atsmon even motivates a person of ordinary skill in the art to use existing equipment to send and receive sound signals.  Atsmon, [0015].  And finally, because Atsmon and Bartylla disclose the same structure for an ultrasonic generator, compare Atsmon, [0174], with Bartylla, [0010], a person of ordinary skill in the art would have been able to combine the references with a high expectation of success.  

Regarding Claim 11. Claim 11 depends from claim 10 and, accordingly, imports the same obviousness rejection for claim 10.  However, Gaudin teaches the additional limitations of Claim 11:
wherein the token includes a payload for communication to one or more infrastructure devices.  Gaudin teaches that the communicated token represents financial data corresponding to a financial account.  Gaudin, Col. 2, ll. 7–9, 24–28.  
Regarding claim 12. Claim 12 depends from claim 11 and, accordingly, imports the same obviousness rejection for claim 11.  However, Gaudin teaches the additional limitations of Claim 12:
wherein the payload includes payment information. Again, Gaudin teaches that the communicated token represents financial data corresponding to a financial account.  Gaudin, Col. 2, ll. 7–9, 24–28.  
Regarding claim 13. Claim 13 depends from claim 11 and, accordingly, imports the same obviousness rejection for claim 11.  However, Atsmon teaches the additional limitations of Claim 13:
wherein the token is encrypted to conceal the payload from unauthorized access. For example, Atsmon teaches that “[t]he microcontroller employs the algorithm in the encryption portion of the software to calculate this Series.”  Atsmon further explains, however, that what is actually transmitted is “the concatenation of the 64-bit Series which is a DES3 encrypted number and the unencrypted 32-bit Individual ID, which results in a 96-bit number.”  Atsmon, at [0216]–[0217].
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin/Bartylla with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of further using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].

Regarding claim 16. Claim 16 depends from claim 10 and, accordingly, imports the same obviousness rejection for claim 10.  However, Atsmon teaches the additional limitations of Claim 16:
wherein the sound generator includes a sound receiver for receiving sound signals. For example, Atsmon that “[t]he electronic card 10 is equipped with reception circuitry, microprocessor circuitry, memory, and a microphone to receive and process the sound waves.”  Atsmon, at [0133].  
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin/Bartylla with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of further using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].

Regarding claim 17. Claim 17 depends from claim 16 and, accordingly, imports the same obviousness rejection for claim 16.  However, Atsmon teaches the additional limitations of Claim 17:
wherein the sound receiver receives inbound sound signals from one or more infrastructure devices and communicates the inbound sound signals to the communication system.  For example, Atsmon teaches that in one of embodiment “the electronic card 10 can be used by the user to interact with almost any infrastructure electronic device,” that the “infrastructure devices can deliver data to the electronic card. . . . via sound waves,” and that the “card 10 is equipped with reception circuitry, . . . [including] a microphone to receive and process the sound waves.”  Atsmon, at [0132], [0133].  Atsmon further explains that the reception unit “detect[s] the transducer’s response to audio signals, amplify[ies] the transduced signals, filter[s] them, and pass[e] them to the microcontroller’s A/D for digital processing.  Atsmon, at [0240]; see also id. at FIG. 4(A).   
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin/Bartylla with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of further using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].

Regarding claim 18. Claim 18 depends from claim 17 and, accordingly, imports the same obviousness rejection for claim 17.  However, Bartylla teaches the additional limitations of Claim 18:
wherein the sound receiver is an ultrasonic parking sensor for determining distance between the transportation vehicle and an obstacle.  Bartylla teaches, for example, that the ultrasonic sensor, “which is used for distance measurement between vehicles and obstacles, for example, to assist a parking operation,” receives acoustic signals.  Bartylla, at [0002], [0003], [0034].  
A person of ordinary skill in the art would have been motivated to combine the teachings of Gaudin and Atsmon with Bartylla.  As discussed above, a person of ordinary skill in the art would be motivated to send payment tokens, according to the teachings of Gaudin, ultrasonically, according to the teachings of Atsmon for purposes of added security.  Gaudin teaches sending tokens through short-range communication to limit eavesdropping, and Atsmon teaches that ultrasonic sound signals are inaudible and, thus, less subject to detection.  Bartylla teaches affixing at least four ultrasonic sensors in the bumper of a vehicle and using the sensors to simultaneously or at very short time intervals emit and receive ultrasonic signals.  Bartylla, [0005].  A person of ordinary skill in the art would be motivated to combine Gaudin and Atsmon with Bartylla because doing so would improve the vehicle’s ability to detect objects using ultrasonic sensors.  See Bartylla, [0002] (“By applying the so-called trilateration principle, by way of comparison of the signals received by the emitting sensor itself (direct echo) and the signals received by adjacent sensors (cross echo), the position of the obstacle within the sensor plane may also be determined, in addition to the distance.”).  Thus, a person of ordinary skill in the art would be motivated to combine the teachings of Gaudin and Atsmon with Bartylla to arrive at a vehicle that can ultrasonically sense objects while at the same time using the equipped ultrasonic sensors to securely send and receive payment tokens ultrasonically.  Additionally, Atsmon even motivates a person of ordinary skill in the art to use existing equipment to send and receive sound signals.  Atsmon, [0015].  And finally, because Atsmon and Bartylla disclose the same structure for an ultrasonic generator, compare Atsmon, [0174], with Bartylla, [0010], a person of ordinary skill in the art would have been able to combine the references with a high expectation of success.  

Regarding claim 20. Claim 20 depends from claim 19 and, accordingly, imports the same obviousness rejection for claim 19.  However, Gaudin teaches the additional limitations of Claim 20:
wherein the token includes a payload for communication to one or more infrastructure devices.  Gaudin teaches that the communicated token represents financial data corresponding to a financial account.  Gaudin, Col. 2, ll. 7–9, 24–28.  
Regarding claim 21. Claim 21 depends from claim 20 and, accordingly, imports the same obviousness rejection for claim 20.  However, Gaudin teaches the additional limitations of Claim 21:
wherein the payload includes payment information. Again, Gaudin teaches that the communicated token represents financial data corresponding to a financial account.  Gaudin, Col. 2, ll. 7–9, 24–28.  
Regarding claim 22. Claim 22 depends from claim 20 and, accordingly, imports the same obviousness rejection for claim 20.  However, Atsmon teaches the additional limitations of Claim 22:
wherein the token is encrypted to conceal the payload from unauthorized access. For example, Atsmon teaches that “[t]he microcontroller employs the algorithm in the encryption portion of the software to calculate this Series.”  Atsmon further explains, however, that what is actually transmitted is “the concatenation of the 64-bit Series which is a DES3 encrypted number and the unencrypted 32-bit Individual ID, which results in a 96-bit number.”  Atsmon, at [0216]–[0217].

A person of ordinary skill in the art would be motivated to combine the teachings of Gaudin/Bartylla with Atsmon to send signals that are encrypted for purposes of security.  Gaudin generally sends tokenized payment information for security, but Atsmon sends encrypted information “because data [that] is encrypted through the entire link of the sales chain (from electronic card to PC to merchant and back), the purchasing mechanism is more secure.” Atsmon, [0703].  
Regarding claim 25. Claim 25 depends from claim 19 and, accordingly, imports the same obviousness rejection for claim 19.  However, Atsmon teaches the additional limitations of Claim 25:
wherein the communication system includes a sound receiver for receiving sound signals. For example, Atsmon that “[t]he electronic card 10 is equipped with reception circuitry, microprocessor circuitry, memory, and a microphone to receive and process the sound waves.”  Atsmon, at [0133].  
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin/Bartylla with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of further using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].

Regarding claim 26. Claim 26 depends from claim 25 and, accordingly, imports the same obviousness rejection for claim 25.  However, Atsmon teaches the additional limitations of Claim 26:
wherein the sound receiver receives inbound sound signals from one or more infrastructure devices and communicates the inbound sound signals to the communication system. For example, Atsmon teaches that in one of embodiment “the electronic card 10 can be used by the user to interact with almost any infrastructure electronic device,” that the “infrastructure devices can deliver data to the electronic card. . . . via sound waves,” and that the “card 10 is equipped with reception circuitry, . . . [including] a microphone to receive and process the sound waves.”  Atsmon, at [0132], [0133].  Atsmon further explains that the reception unit “detect[s] the transducer’s response to audio signals, amplify[ies] the transduced signals, filter[s] them, and pass[e] them to the microcontroller’s A/D for digital processing.  Atsmon, at [0240]; see also id. at FIG. 4(A).   
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin/Bartylla with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of further using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].

Regarding claim 27. Claim 27 depends from claim 25 and, accordingly, imports the same obviousness rejection for claim 25.  However, Bartylla teaches the additional limitations of Claim 27:
wherein the sound receiver is an ultrasonic parking sensor for detecting distance of the transportation vehicle from an obstacle. Bartylla teaches, for example, that the ultrasonic sensor, “which is used for distance measurement between vehicles and obstacles, for example, to assist a parking operation,” receives acoustic signals.  Bartylla, at [0002], [0003], [0034].  
A person of ordinary skill in the art would have been motivated to combine the teachings of Gaudin and Atsmon with Bartylla.  As discussed above, a person of ordinary skill in the art would be motivated to send payment tokens, according to the teachings of Gaudin, ultrasonically, according to the teachings of Atsmon for purposes of added security.  Gaudin teaches sending tokens through short-range communication to limit eavesdropping, and Atsmon teaches that ultrasonic sound signals are inaudible and, thus, less subject to detection.  Bartylla teaches affixing at least four ultrasonic sensors in the bumper of a vehicle and using the sensors to simultaneously or at very short time intervals emit and receive ultrasonic signals.  Bartylla, [0005].  A person of ordinary skill in the art would be motivated to combine Gaudin and Atsmon with Bartylla because doing so would improve the vehicle’s ability to detect objects using ultrasonic sensors.  See Bartylla, [0002] (“By applying the so-called trilateration principle, by way of comparison of the signals received by the emitting sensor itself (direct echo) and the signals received by adjacent sensors (cross echo), the position of the obstacle within the sensor plane may also be determined, in addition to the distance.”).  Thus, a person of ordinary skill in the art would be motivated to combine the teachings of Gaudin and Atsmon with Bartylla to arrive at a vehicle that can ultrasonically sense objects while at the same time using the equipped ultrasonic sensors to securely send and receive payment tokens ultrasonically.  Additionally, Atsmon even motivates a person of ordinary skill in the art to use existing equipment to send and receive sound signals.  Atsmon, [0015].  And finally, because Atsmon and Bartylla disclose the same structure for an ultrasonic generator, compare Atsmon, [0174], with Bartylla, [0010], a person of ordinary skill in the art would have been able to combine the references with a high expectation of success.  
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].  Additionally, a person of ordinary skill in the art would be motivated to include a digital signature, such as that disclosed by Atsmon, with the token communicated by Gaudin for extra security measures.  Atsmon explains that including a digital signature ensures that the singed document cannot be easily repudiated, cannot be imitated by someone else, and can be easily time-stamped and allows for verification “that the certificate is indeed authentic and real.”  Atsmon, [0625].  And Gaudin favors verifying the received information.  Gaudin, Col. 31, ll. 45–50. As the current application is directed to sending payments in a public space, extra security would have motivated one of ordinary skill in the art to include a signature.

Regarding claim 28. Claim 28 depends from claim 1 and, accordingly, imports the same obviousness rejection for claim 1.  However, Bartylla teaches the additional limitations of Claim 28:
wherein the ultrasonic sound communications signals include ultrasonic frequencies being range and direction limited for determining parking distance. Bartylla teaches, for example, Various oscillation modes thus result, not all of which, however, are suitable in the same way for the operation of an ultrasonic sensor in a vehicle, in particular for distance measurement, since due to the different oscillation modes, for example, different directional characteristics (emission characteristics) and therefore different sound pressures of the emitted sound waves result. Excessively high frequencies, for example, of greater than 100 kHz, are not suitable for a distance measurement in the case of a vehicle, since sound waves in this frequency range are very strongly attenuated by air.  Bartylla, at [0006], [0057].  
The motivation to combine Gaudin, Bartylla, and Atsmon is disclosed above in the examination of claims 1, 10, and 19.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/TS/
Examiner, Art Unit 3685

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685